--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

 

BETWEEN:

David Norman Moore and Kimberly Ann Moore

– and –

SusGlobal Energy Belleville Ltd.

dated as of

May 24, 2019

[exhibit10-1x1x1.jpg]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I INTERPRETATION 1          1.1 Definitions 1          1.2 Certain Rules
of Interpretation 6          1.3 Knowledge 7          1.4 Entire Agreement 7    
     1.5 Applicable Law 8          1.6 Schedules 8       ARTICLE II PURCHASE,
SALE 8          2.1 Purchase and Sale of the Purchased Shares and the Adjacent
Lands 8          2.2 Place of Closing 9          2.3 Title 9          2.4 Option
9          2.5 As Is Condition 10       ARTICLE III PURCHASE PRICE 10        
 3.1 Purchase Price 10          3.2 Satisfaction of Purchase Price 10        
 3.3 Adjustments 11          3.4 Taxes 11          3.5 Tax Returns 11        
 3.6 Rights Cumulative 12       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
VENDORS 12          4.1 Corporate Organization, Standing and Qualifications 12  
       4.2 Authorization 12          4.3 Capitalization 13          4.4 Consents
and Approvals; No Violations 13          4.5 Books and Records; Bank Accounts 14
         4.6 Absence of Undisclosed Liabilities 14          4.7 Real Property 15
         4.8 Environmental Matters-Waste Collections and Landfill Operations 16
         4.9 Title 18          4.10 Contracts 18          4.11 Vehicles,
Equipment and Office Equipment 19          4.12 Location of Assets 19        
 4.13 Taxes 19          4.14 Residence 22          4.15 Employment Matters 22  
       4.16 Compliance with Laws; Governmental Authorizations 23          4.17
Litigation 23          4.18 Truth and Accuracy of Schedules 23       ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 23          5.1 Corporate
Organization, Standing and Qualifications 23


--------------------------------------------------------------------------------

- ii -

         5.2 Authorization 24          5.3 Consents and Approvals; No Violations
24          5.4 Knowledge of Purchaser 24          5.5 No Other Representations
and Warranties 24       ARTICLE VI SURVIVAL 25          6.1 Survival of Vendors’
Representations and Warranties 25          6.2 Survival of Purchaser’s
Representations and Warranties 25          6.3 Indemnification 25          6.4
Procedure for Indemnification 27          6.5 Third Party Claims 28          6.6
Additional Rules and Procedures 29          6.7 Rights Cumulative 29        
 6.8 Subrogation 30          6.9 Insurance and Other Recoveries 30          6.10
Mitigation 30          6.11 Adjustment to Purchase Price 30       ARTICLE VII
CLOSING 30          7.1 Electronic Registration 30          7.2 Vendors and
Company Closing Deliverables 31          7.3 Purchaser Closing Deliverables 31  
    ARTICLE VIII GENERAL 32          8.1 Notices 32          8.2 Waiver 33      
   8.3 Severability 33          8.4 Assignment and Enurement 33          8.5
Expenses 33          8.6 Further Assurances 33          8.7 Jurisdiction 34    
     8.8 Service 34          8.9 Public Notices 34          8.10 Third Party
Beneficiaries 34          8.11 Non-Merger 35          8.12 No Presumption 35    
     8.13 Language 35          8.14 Execution by Electronic Transmission 35    
     8.15 Counterparts 35


--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is made as of the 24th day of May, 2019.

BETWEEN:

SUSGLOBAL ENERGY BELLEVILLE LTD., a corporation
incorporated under the laws of the Province of Ontario

(the "Purchaser"),

- and -

DAVID NORMAN MOORE and KIMBERLY ANN MOORE

(each, a "Vendor" and hereafter collectively referred to as the
"Vendors").

RECITALS:

A.

The Vendors are the owners, beneficially and of record, of all of the issued and
outstanding shares in the capital of 1684567 Ontario Inc.

    B.

The Vendors are the registered and legal owners of the Adjacent Lands and the
Additional Lands.

    C.

The Purchaser wishes to purchase and the Vendors wishes to sell the Purchased
Shares and the Adjacent Lands, and the Vendors wishes to grant to the Purchaser
the option to buy the Additional Lands, in each case on and subject to the
conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, conditions, agreements and promises contained in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Parties to this Agreement, the Parties agree as
follows:

ARTICLE I
INTERPRETATION

1.1

Definitions

Throughout this Agreement, except as otherwise expressly provided, the following
words, terms and expressions shall have the following meanings: "Additional
Lands" means the 2.62 hectare gravel pit B license # 2984 legally described as
PT LT 20 CON 8 THURLOW PT 2 21R19513; S/T QR266045; BELLEVILLE ; COUNTY OF
HASTINGS being all of PIN # 40532-0031 (LT) and the lands and premises legally
described as PT LT 20 CON 8 THURLOW PT 1 21R18453; BELLEVILLE ; COUNTY OF
HASTINGS being all of PIN # 40532-0033 (LT).

--------------------------------------------------------------------------------

- 2 -

"Adjacent Lands" means PT LT 20 CON 8 THURLOW PT 25, 27 AND 29 21R6801;
BELLEVILLE ; COUNTY OF HASTINGS, being the lot on Phillipston Rd. with PIN #
40532-0041 (LT).

"Affiliate" shall have the meaning given to it in the Business Corporations Act
(Ontario), as amended from time to time.

"Agreement", "this Agreement", "the Agreement", "hereof", "herein", "hereto",
"hereby", "hereunder" and similar expressions mean this Share Purchase Agreement
dated May [21], 2019 between the Parties, including all schedules and exhibits,
and all instruments supplementing, amending, modifying, restating or otherwise
confirming this Agreement. All references to "Articles", "Sections", "Schedules"
and "Exhibits" mean and refer to the specified article, section, schedule and
exhibit of this Agreement.

"arm’s length" has the meaning given to it by Section 251 of the Tax Act.

"Books and Records" means all books and records of the Company.

"Buildings" means the buildings, plants, structures, facilities and equipment
erected in or upon any Owned Real Property.

"Business" means the municipal waste contracting business offering curbside
waste collection and landfill management services currently operated by the
Company but for greater certainty, excludes the business carried on by the
Purchaser on the Company Lands subject to the Company lease (the "Leased
Lands").

"Business Day" means any day which is not a Saturday, a Sunday or a day observed
as a statutory or civic holiday under the laws of the Province of Ontario or the
federal laws of Canada applicable in the Province of Ontario, on which the
principal commercial banks in the City of Toronto, Ontario are open for
business.

"Certificate" has the meaning given to it in Section 6.3(a) .

"Claim" means any claim, demand, complaint, grievance, action, cause or right of
action, damage, loss, costs, liability, obligation or expense, assessments or
reassessments, including, without limitation, reasonable professional fees and
all reasonable costs incurred in investigating or pursing any of the foregoing,
or any proceeding, arbitration, mediation or other dispute resolution procedure
relating to any of the foregoing, or any orders, writs, injunctions or decrees
of any Governmental Authority.

"Closing" means the completion of the sale to and purchase by the Purchaser of
the Purchased Shares and the completion of all other transactions contemplated
by this Agreement that are to occur at the same time as the sale and purchase of
the Purchased Shares.

"Closing Date" means May 28, 2019, or such other date as the Parties may agree
upon in writing as the date upon which the Closing shall take place.

--------------------------------------------------------------------------------

- 3 -

"Closing Time" means 12:01 a.m. Toronto time on the Closing Date or such other
time on such date as the Parties may agree in writing as the time at which the
Closing shall take place.

"Company" means 1684567 Ontario Inc., a company incorporated under the laws of
the province of Ontario.

"Company Lands" means the lands and premises legally known as PT LT 20 CON 8
THURLOW PT 1 21R19513; BELLEVILLE; COUNTY OF HASTINGS and municipally known as
704 Phillipston Road, Belleville, Ontario with PIN # 40532-0032 (LT).

"Company Lease" means the 13.88 -acre lease between the Company and Astoria
Organic Matters Canada Limited dated June 24, 2013, which was assigned to the
Purchaser on September 15, 2017.

"Consents" means all consents, approvals, permits, licences, waivers of rights
of first refusal or waivers of due on sale clauses or other waivers, as
applicable, from: (a) any party to any Contract, and (b) any Governmental
Authority necessary or advisable in connection with the execution of this
Agreement, the Closing or the performance of any terms thereof or any document
delivered pursuant thereto or the completion of any of the transactions
contemplated by this Agreement.

"Contracts" of any Person means all contracts, Equipment Leases, licences,
sub-licences, agreements, commitments, entitlements, undertakings,
understandings and engagements to which such Person is a party or by which such
Person is bound, including the Company Lease, whether written, oral or
otherwise, and includes all quotations, orders or tenders for contracts which
remain open for acceptance and any manufacturers’ or suppliers’ warranty,
guarantee or commitment (express or implied).

"Contractual Obligations" means, with respect to any Person, any provision of
any security issued by such Person or of any agreement, undertaking, obligation,
contract, indenture, mortgage, deed of trust or other instrument to which such
Person is a party or by which it or any of its property is bound, whether
written or oral.

"DRA" shall have the meaning ascribed thereto in Section 7.1.

"Encumbrance" means any encumbrance, lien, security interest, option, right of
first refusal, easement, mortgage, charge, hypothec, indenture, deed of trust,
right of way, registered restriction on the use of real property, encroachment,
licence to third parties, lease to third parties, security agreement, or any
other encumbrance.

"Environmental Laws" means all Laws of any Governmental Authority relating to or
otherwise imposing liability or standards of conduct with respect to
environmental or health matters, including legislation governing the labelling,
use, transportation, manufacture, processing, generation, distribution,
treatment, storage, discharge, Release, disposal, clean-up or handling of
Hazardous Substances.

"Environmental Permits" means all permits, certificates, licences,
authorizations, consents, instructions, registrations, directions or approvals
issued or required by any Governmental Authority or other Person pursuant to any
Environmental Laws with respect to the Company or the operation of the Business.

--------------------------------------------------------------------------------

- 4 -

"Environmental Reports" shall have the meaning given to it in Section 4.8(f) .

"Equipment" means all machinery, equipment, storage tanks, fuel, fixtures,
accessories, supplies, spare parts, tools, personal property and other tangible
property owned by the Company or used in carrying on the Business.

"Equipment Leases" means all leases and licences relating to the Equipment,
leases and licences, Vehicle leases, conditional sales contracts, title
retention agreements and other similar agreements relating to Equipment or
Vehicles used by the Company in carrying on the Business.

"Ex Juris Party" has the meaning given to it in Section 8.8.

"Fundamental Representations" has the meaning given to it in Section 6.1(a) .

"Governmental Authority" means any governmental, regulatory or administrative
authority, department, agency, commission, board, panel, tribunal,
government-owned corporation, government ministry or court or other law, rule or
regulation-making or enforcing entity having or purporting to have jurisdiction
on behalf of any nation, or province, territory or state or other subdivision
thereof or any municipality, district or other subdivision thereof.

"Governmental Authorization" means any authorization, approval, licence,
consent, quota or permit, including any Environmental Permit, issued by any
Governmental Authority.

"Hazardous Substances" means any substance which is deemed to be, alone or in
any combination, "hazardous", "hazardous waste", "radioactive", "deleterious",
"toxic", "caustic", "dangerous", a "contaminant", a "pollutant", a "dangerous
good", a "waste", a "special waste", a "source of contamination" or a "source of
a pollutant" under any Environmental Law whether or not such substance is
defined as hazardous under the Environmental Law involved; any substances or
materials the presence or concentration of which in soil, sediment, ground water
or surface water is regulated under any Environmental Law, including, without
limitation, asbestos, asbestos-containing materials, lead or lead-based paint,
polychlorinated biphenyls, mould, mildew or fungi, oil, waste oil, petroleum,
petroleum productions, or urea formaldehyde foam insulation; and any other
material or substance which may pose a threat to the environment or to human
health or safety.

"HST" means the harmonized sales tax or the goods and services tax (as the case
may be) imposed under the HST Legislation which, for greater certainty, includes
the provincial component of any harmonized sales tax imposed under the HST
Legislation.

"HST Legislation" means Part IX of the Excise Tax Act (Canada).

"Indemnified Party" has the meaning given to it in Section 6.4(a) .

"Indemnifying Party" has the meaning given to it in Section 6.4(a) .

"Lands" means the Adjacent Lands and the Company Lands.

--------------------------------------------------------------------------------

- 5 -

"Laws" means all applicable laws, common law, statutes, regulations, by-laws,
rules, decrees, orders, ordinances, protocols, codes, guidelines, policies,
notices, directions and judgments or other requirements of any Governmental
Authority.

"Liabilities" means the debts, liabilities, obligations, Claims, Encumbrances,
commitments, demands and expenses of any nature or kind, whether known or
unknown, accrued or unaccrued, absolute, contingent or otherwise and whether due
or to become due, of any Person.

"Lien Discharge Amount" means the sum of $72,000 paid by the Purchaser on
February 5, 2019 to the Vendors in connection with the discharge of liens
against the Owned Real Property in contemplation of this Agreement.

"Losses" has the meaning given to it in Section 6.3.

"Material Adverse Change" or "Material Adverse Effect" shall mean, (a) when used
with respect to the Company or the Business, any materially adverse change in or
effect on the Business, assets, liabilities, results of operation, condition
(financial or otherwise) or prospects of the Company, or (b) when used with
respect to the Purchaser or the Vendors, as the case may be, any materially
adverse change in or effect on (including any material delay) the ability of the
Purchaser or the Vendors, as the case may be, to perform their respective
obligations under this Agreement.

"Municipal Contracts" means the four municipal contracts relating to curbside
waste collection and landfill maintenance and operation set forth in Schedule 2.

"Notice" shall have the meaning given to it in Section 8.1. "Option" shall have
the meaning given to it in Section 2.4.

"Owned Real Property" means the Lands, and all Buildings, Systems, improvements
and fixtures situated on or forming a part of the Lands, and all easements,
rights of way, privileges and appurtenances belonging to and enuring to the
benefit thereof.

"Parties" means, collectively, the Purchaser and the Vendors and "Party" means
either of them.

"Permitted Encumbrances" means (a) Encumbrances for current Taxes, assessments,
charges or levies not yet due and payable, and (b) the Encumbrances listed upon
the attached Schedule 2.1.

"Person" means any individual, sole proprietorship, limited or unlimited
liability corporation, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, body corporate, joint venture, trust,
pension fund, union, Governmental Authority, and a natural person including in
such person’s capacity as trustee, heir, beneficiary, executor, administrator or
other legal representative.

"Professional Fee Amount" means the amount, not to exceed $100,000 in the
aggregate, plus HST, of legal and accounting fees incurred by the Vendors in
connection with the transactions contemplated hereby as communicated to the
Purchaser in writing not less than three Business Days prior to the Closing Date
together with such supporting documentation therefor as the Purchasers require,
acting reasonably.

--------------------------------------------------------------------------------

- 6 -

"Purchase Price" has the meaning given to it in Section 3.1.

"Purchased Shares" means all of the issued and outstanding shares in the capital
of the Company.

"Release" means any release, spill, leak, pumping, pouring, emission, emptying,
discharge, injection, escape, leaching, disposal, dumping, deposit, spraying,
burial, abandonment, incineration, seepage, placement or migrating to, into or
through the environment.

"Remedial Order" means any administrative complaint, direction, order or
sanction issued, filed or imposed by any Governmental Authority pursuant to any
Environmental Law and includes, without limitation, any order requiring
remediation or clean-up of any Hazardous Substance, or requiring that any
Release or any other activity be reduced, modified or eliminated.

"Systems" means all mechanical and electrical systems used in connection with
the operation and maintenance of any Buildings, including the heating,
ventilating, air conditioning, electrical, sprinkler and drainage systems.

"Tax Act" means the Income Tax Act (Canada).

"Tax Refunds" means any refund or rebate of Taxes previously paid (or any
instalments previously paid in respect of Taxes), or any refundable tax credit
received (or credited), in respect of any taxable period or portion thereof.

"Tax Returns" includes, without limitation, all returns, reports, declarations,
elections, notices, filings, information returns and statements required to be
filed, or in fact filed, in respect of Taxes or Tax Refunds and any schedules
attached thereto.

"Taxes" includes, without limitation, all taxes, duties, fees, premiums,
assessments, imposts, levies and other charges of any kind whatsoever imposed by
any Governmental Authority, together with all interest, penalties, fines,
additions to tax or other additional amounts imposed in respect thereof.

"Transfer Taxes" has the meaning ascribed thereto in Section 3.4(b) .

"Vehicles" means the 2003 International garbage truck with VIN#
1HTWYATT93J063808 described in Schedule 4.11.

1.2

Certain Rules of Interpretation

In this Agreement and the Schedules and Exhibits:

  (a)

Time – Time is of the essence in and of this Agreement.

        (b)

Calculation of Time – Unless otherwise specified, time periods within or
following which any payment is to be made or act is to be done shall be
calculated by excluding the day on which the period commences and including the
day on which the period ends. Where the last day of any such time period is not
a Business Day, such time period shall be extended to the next Business Day
following the day on which it would otherwise end.


--------------------------------------------------------------------------------

- 7 -

  (c)

Business Days – Whenever any action to be taken or payment to be made pursuant
to this Agreement would otherwise be required to be made on a day that is not a
Business Day, such action shall be taken or such payment shall be made on the
first Business Day following such day.

        (d)

Currency – Unless otherwise specified, all references to amounts of money in
this Agreement refer to the lawful currency of Canada.

        (e)

Headings – The descriptive headings preceding Articles and Sections of this
Agreement are inserted solely for convenience of reference and are not intended
as complete or accurate descriptions of the content of such Articles or
Sections. The division of this Agreement into Articles and Sections shall not
affect the interpretation of this Agreement.

        (f)

Including – Where the word "including" or "includes " is used in this Agreement,
it means "including without limitation " or "includes without limitation".

        (g)

Plurals and Gender – The use of words in the singular or plural, or referring to
a particular gender, shall not limit the scope or exclude the application of any
provision of this Agreement to such persons or circumstances as the context
otherwise permits.

        (h)

Statutory References – Any reference to a statute shall mean the statute in
force as at the date of this Agreement (together with all regulations
promulgated thereunder), as the same may be amended, re-enacted, consolidated or
replaced from time to time, and any successor statute thereto, unless otherwise
expressly provided.

        (i)

Ordinary Course – Any reference to an action taken by a Person in the ordinary
course means that such action is consistent with past practices of such Person
and is taken in the ordinary course of the normal operations of such Person.


1.3

Knowledge

Whenever any Party makes any representation, warranty or other statement to such
Party’s knowledge, or any other similar knowledge qualification, such
"knowledge" means the actual knowledge of such Party.

1.4

Entire Agreement


  (a)

This Agreement together with the agreements and other documents to be delivered
pursuant to this Agreement, constitute the entire agreement between the Parties
pertaining to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral, written
or otherwise, of the Parties. There are no representations, warranties or other
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement.


--------------------------------------------------------------------------------

- 8 -

  (b)

No supplement, modification, amendment, waiver or termination of this Agreement
shall be binding unless executed in writing by the Party to be bound thereby.


1.5

Applicable Law

This Agreement shall be construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein and shall be treated, in all
respects, as an Ontario contract.

1.6

Schedules

The following Schedules attached to this Agreement form an integral part of this
Agreement:

Schedule 2 - Municipal Contracts Schedule 2.1 - Permitted Encumbrances Schedule
4.1 - Corporate Organization Schedule 4.3 - Capitalization Schedule 4.4 -
Vendors’ Consents and Approvals Schedule 4.6 - Absence of Undisclosed
Liabilities Schedule 4.7 - Real Property Schedule 4.8 - Environmental Matters
Schedule 4.9 - Title Schedule 4.11 - Vehicles, Equipment and Office Equipment
Schedule 4.13 - Taxes Schedule 4.15 - Employment Matters Schedule 4.16 -
Governmental Authorizations Schedule 4.17 - Litigation

ARTICLE II
PURCHASE, SALE

2.1

Purchase and Sale of the Purchased Shares and the Adjacent Lands

At the Closing Time:

  (a)

The Vendors shall sell to the Purchaser, and the Purchaser shall purchase from
the Vendors, the Purchased Shares and the Adjacent Lands, free and clear of all
Encumbrances other than Permitted Encumbrances.

        (b)

The Vendors shall grant to the Purchaser the Option as described in Section 2.4
hereof.

        (c)

The Purchaser shall pay the Purchase Price, net of the Lien Discharge Amount, to
the Vendors in accordance with the provisions of Article III.


--------------------------------------------------------------------------------

- 9 -

  (d)

The Vendors shall deliver to the Purchaser share certificates representing the
Purchased Shares duly endorsed in blank for transfer, or accompanied by
irrevocable security transfer powers of attorney duly executed in blank, in
either case by the holder of record, and shall take such steps as shall be
necessary to enter the Purchaser or its nominee(s) upon the books of the Company
as the holder of the Purchased Shares effective as of the Closing Date.

        (e)

The Vendors shall convey title to the Adjacent Lands to the Purchaser by way of
the registration of a Transfer in a manner acceptable to the Purchaser, acting
reasonably.

        (f)

The Vendors and the Purchaser shall deliver such other documents as may be
reasonably necessary and consistent with the terms of this Agreement in order to
complete the transactions contemplated herein in a form and on terms acceptable
to the Vendor and Purchaser, acting reasonably.


2.2

Place of Closing

The Closing shall take place at the Closing Time at the offices of Goodmans LLP,
or at such other place as may be agreed upon by the Vendors and the Purchaser in
writing. The conveyance of the Adjacent Lands and the registration of the Option
on title to the Additional Lands shall occur in accordance with a Document
Registration Agreement between the solicitors for the Vendor and the solicitors
for the Purchaser, in the form approved of by the Law Society of Ontario in
accordance with Section 7.1.

2.3

Title

The Purchaser may take title to the Optioned Lands in a separate entity (to be
identified in writing to the Vendors). This right survives Closing.

2.4

Option

For the period commencing after the Closing Time through and including the date
which is the six-month anniversary of the Closing Date (the "Option Date") the
Purchaser shall have the right, exercisable by written notice to the Vendors,
together with a deposit made payable to the Vendor of $55,000, (collectively,
the "Option Notice") to acquire the Additional Lands for a purchase price of
$210,000.00, in addition to HST, subject to the usual adjustments allocated
amongst the Additional Lands as set forth in Schedule 2.4 (the "Option"). In
connection therewith:

  (a)

the Vendors covenant and agree not to take any action that would cause the
representations in Article IV, to be incorrect or incomplete, when applied to
the Additional Lands or the transfer of same on the exercise of the Option, or
for any Encumbrances (other than Permitted Encumbrances) to encumber the
Additional Lands on closing of any exercise of the Option;

        (b)

the Vendors acknowledge and agree to provide such documentation on Closing as
may be required to register notice of the Option on title to the Additional
Lands, in form and substance acceptable to the Purchaser and the Vendor, acting
reasonably;


--------------------------------------------------------------------------------

- 10 -

  (c)

the Parties agree to take all such steps and do all such things as are
reasonably required to convey the Additional Lands to the Purchaser upon the due
exercise of the Option on the date which is fifteen (15) Business Days following
the exercise of the Option or such other date as the Parties agree in writing
(for greater certainty, the closing of the Option may take place after the
Option Date, so long as the Option Notice is delivered prior to the Option
Date);

        (d)

save and except for the representations and warranties contained in Section 4.7
of this Agreement, which relate to the Additional Lands, the Purchaser will
accept the Additional Lands on an "as is where is" condition, without warranty
or representation from the Vendors, subject to the same indemnity obligations
described in Section 6.3 of this Agreement; and

        (e)

the Purchaser shall permit the Vendor to access and enter the Additional Lands
on an unrestricted basis and to extract, process and sell gravel situated on the
Additional Lands for a period of one (1) year following the closing of the
Option.


2.5

As Is Condition

Subject to the representations and warranties described in Section 4.7 of this
Agreement, the Purchaser will accept the Company Lands and the Adjacent Lands on
an "as is where is" condition without warranty or representation from the
Vendors, subject to the indemnities in Section 6.3 of this Agreement.

ARTICLE III
PURCHASE PRICE

3.1

Purchase Price

The amount payable by the Purchaser for the Purchased Shares shall be the amount
of $1,717,250.00 (of which, $315,319 will be allocated to the Class A Preference
Shares; $10 will be allocated to the Class B Preference Shares; $10 will be
allocated to the Class C Preference Shares; and the balance will be allocated to
the Common Shares), the amount payable by the Purchaser for the Adjacent Lands
shall be $50,000.00 subject to the usual adjustments, such that the total
purchase price (the "Purchase Price") shall be $1,767,250.00.

3.2

Satisfaction of Purchase Price

The Purchaser shall pay an amount equal to the Purchase Price, less the Lien
Discharge Amount and plus the Professional Fee Amount, at the Closing Time by
wire transfer as the Vendors direct in writing.

--------------------------------------------------------------------------------

- 11 -

3.3

Adjustments

The Purchase Price shall be subject to customary adjustments for the sale of
real property similar to the Owned Real Property, including realty taxes, local
improvement charges and rent payable under the Company Lease, along with
customary adjustments for the sale of shares of a company similar to the
Company, including prepaid expenses and accrued liabilities relating to the
Business.

3.4

Taxes


  (a)

The Purchaser shall be responsible for the HST that is exigible with respect to
the transaction in addition to the Purchase Price. The Purchaser hereby
undertakes to self-assess and remit the HST that is exigible with respect to the
transaction and to indemnify the Vendors for any HST which may be payable, as
well as any penalties, costs and/or interest resulting from any inaccuracy,
misstatement or misrepresentation made by the Purchaser in connection with the
HST payable. Provided that the Purchaser delivers to the Vendors a certificate
and indemnity in a form acceptable to the Vendors with respect to HST self-
assessment and remission, together with satisfactory proof of its HST
registration number(s) on or before the Closing Date, the Purchaser shall not be
obliged to remit payment of the said HST to the Vendors at Closing, but will
remain exclusively liable for said payment.

        (b)

The Purchaser shall pay or cause the payment of all applicable HST, land
transfer taxes, sales taxes, registration fees or other like charges properly
payable on or in connection with the purchase of the Purchased Shares, Adjacent
Lands and granting of the Option (collectively, the "Transfer Taxes") as and
when such Transfer Taxes are payable pursuant to the applicable taxing
legislation. The Purchaser and the Vendors acknowledge and agree that the
Purchase Price and all other amounts referenced herein are exclusive of all
Transfer Taxes.


3.5

Tax Returns


  (a)

Vendors shall cause the Company’s current accountants to prepare and file all
Tax Returns related to the Company for any period up to and including to the
Closing Date that are to be filed after the Closing Date (" Pre-Closing Tax
Returns"). All Pre-Closing Tax Returns shall be prepared in a manner consistent
with past practice (subject to applicable law) of the Company. All Pre-Closing
Tax Returns shall be submitted to the Purchaser for review not less than
forty-five (45) days before the filing deadline for such Pre-Closing Tax
Returns. The Purchaser shall provide comments to the Vendor not less than twenty
(20) days prior to the filing deadline for such Pre-Closing Tax Returns, and the
Purchaser shall cause the Pre- Closing Tax Returns to be amended to reflect the
reasonable comments of the Purchaser (unless contrary to applicable Law or
inconsistent with past practices). The Vendors shall pay, (a) the costs of the
Company's current accountants preparing such Pre-Closing Tax Returns and (b) any
Taxes due by the Company with respect to such Pre-Closing Tax Returns (to the
extent such amounts have not been adjusted for pursuant to Section 3.3).


--------------------------------------------------------------------------------

- 12 -

  (b)

In the event the Company receives any Tax Refund in respect of the Pre- Closing
Tax Returns, the Purchaser shall forthwith cause the Company to remit the full
amount of such Tax Refund to the Vendor .

        (c)

The Purchaser shall permit the Company to file any amended Tax Return of the
Company (or otherwise change such Tax Returns) or make any election or amended
election with respect to taxable periods or portions thereof ending on or before
the Closing Date without the prior consent of the Vendors, such consent not to
be unreasonably withheld.

        (d)

Vendors and Purchaser will co -operate fully and assist each other and make
available to each other in a timely fashion all data and other information as
may reasonably be required for the preparation and filing of all Tax Returns of
the Company and the Vendors and Purchaser will preserve that data and other
information until the expiration of any applicable limitation period for
maintaining books and records under any applicable Law with respect to such Tax
Returns.


3.6

Rights Cumulative

The rights contained in this Article III are cumulative and are in addition to
every other right contained in this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE VENDORS

The Vendors makes the following representations and warranties and acknowledges
that the Purchaser is relying on such representations and warranties in entering
into this Agreement and in purchasing the Purchased Shares and the Adjacent
Lands from the Vendors:

4.1

Corporate Organization, Standing and Qualifications

The Company is a corporation duly incorporated, validly existing, organized and
in good standing under the laws of Ontario and has not been dissolved. The
Company has all requisite corporate power, authority and capacity to own, lease
and operate its property and assets and to carry on the Business.

Complete and correct copies of the articles of incorporation and by-laws of the
Company, including any and all amendments thereto, have been delivered or made
available to the Purchaser and such articles and by-laws, as so amended, are in
full force and effect, and no amendments are being made to same. The name of
each director and officer of the Company on the date hereof and the positions
held by each are set forth in Schedule 4.1.

4.2

Authorization

The Vendors have the capacity, authority and power to execute, deliver and
perform this Agreement and all of the agreements contemplated hereby to which
they are party and to consummate the transactions contemplated hereby
(including, for greater certainty, conveyance of the Additional Lands if the
Option is duly exercised). This Agreement and all of the agreements contemplated
hereby to which the Vendors are party have been duly and validly authorized,
executed and delivered by the Vendors, and each such agreement constitutes a
legal, valid and binding obligation of the Vendors, enforceable against them in
accordance with its terms, except (a) as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization and similar Laws affecting
creditors' rights generally, and (b) as such enforceability may be limited by
general principles of equity, regardless of whether asserted in a proceeding in
equity or law.

--------------------------------------------------------------------------------

- 13 -

4.3

Capitalization

The authorized and issued share capital of the Company as of the date of this
Agreement and as of the Closing Time is as set out in Schedule 4.3. All of the
issued and outstanding shares in the capital of the Company have been duly and
validly issued and are outstanding as fully paid and non-assessable and are not,
and at the Closing Time will not be, subject to any pre-emptive rights. There
are no shares reserved for issuance by the Company. Other than as disclosed in
Schedule 4.3 or as contemplated by this Agreement, the Company does not have any
(a) issued or outstanding (i) shares in its capital, or (ii) securities
convertible into, or exchangeable or exercisable for, any options, warrants,
calls, puts, subscriptions or other rights, (b) agreements or Contractual
Obligations or contractual commitments (whether written or oral) relating to any
of the issued and outstanding shares in its capital or obligating it or the
Vendors to issue or sell any of the shares in its capital or any such
securities, options, warrants, calls, puts, subscriptions or other rights, (c)
Encumbrances relating to any of the shares in its capital, (d) rights or
Contractual Obligations or contractual commitments (whether written or oral) to
give funds to or make any investment in any other Person, or (e) rights or
Contractual Obligations or contractual commitments (whether written or oral)
that give any Person other than the Company or the Vendors any right to reserve
or exercise any benefits or rights similar to any rights enjoyed or accruing to
the holder of the shares in its capital, including, without limitation, any
right to participate in its equity or income or to participate in or direct the
election of any of its board of directors or officers or the manner in which any
shares in its capital may be listed or in which the Business is conducted. The
Vendors have good and valid legal and beneficial title to all of the issued and
outstanding shares in the capital of the Company, free and clear of any
Encumbrances. None of the issued and outstanding shares in the capital of the
Company is subject to the terms of any shareholders’ or similar agreement. The
Vendors have and at the Closing Time will have the exclusive right to dispose of
all of the issued and outstanding shares in the capital of the Company as
provided in this Agreement and, upon delivery and payment for all of the issued
and outstanding shares in the capital of the Company as herein provided, the
Vendors will convey good and valid title thereto, free and clear of all
Encumbrances.

4.4

Consents and Approvals; No Violations


  (a)

Except as identified and described in Schedule 4.4(a) or 4.4(b), neither the
execution and delivery of this Agreement or any other agreement or document to
which the Vendors are or will become a party as contemplated by this Agreement,
the consummation of the transactions contemplated herein or therein nor
compliance by the Vendors with any provisions hereof or thereof (including,
without limitation, the exercise of the Option) will (a) conflict with or result
(with or without notice, lapse of time or both) in a breach of any of the terms,
conditions or provisions of the articles, by-laws or other constating documents
of the Company, (b) conflict with or result in a breach or a default (or give
rise to any right of termination, cancellation, acceleration, modification or
other right) under any of the provisions of any note, bond, mortgage, indenture,
franchise, permit, Contract or other instrument or obligation to which the
Vendors or the Company are a party, or by which the Vendors or the Company are
bound or affected, except for such conflict, breach or default as to which
requisite waivers or consents shall have been obtained by the Vendors before
Closing (which waivers or consents are identified and described in Schedule
4.4), (c) to the knowledge of the Vendors, violate any Laws applicable to the
Vendors or the Company or any of their respective properties or assets, or (d)
result in the creation or imposition of any Encumbrance upon any of the
Purchased Shares, the Adjacent Lands or any other property or assets used or
held by the Company.


--------------------------------------------------------------------------------

- 14 -

  (b)

Except as identified and described in Schedule 4.4(b), to the Vendors'
knowledge, no consent or approval by, or any notification or filing with, any
Governmental Authority or any other Person is required in connection with the
execution, delivery or performance by the Vendors of this Agreement or any other
agreement or document to which the Vendors or the Company is or will be a party.

        (c)

Except as identified and described in Schedule 4.4(c), there are no actions,
suits or proceeding commenced or in progress or, to the knowledge of the
Vendors, pending or threatened against or relating to the Vendors or the Company
or any of their respective property or assets that might impair the
consummation, or the benefits to the Purchaser, of the transactions contemplated
by this Agreement or in any other agreement or document to which the Vendors or
the Company are or will be a party in connection with this Agreement .


4.5

Books and Records; Bank Accounts


  (a)

All of the Books and Records have been delivered or made available to the
Purchaser. The financial Books and Records accurately reflect all financial
transactions of the Company. The minute books of the Company include complete
and accurate minutes of all meetings of the directors and shareholders of the
Company held to date and resolutions passed by the directors and shareholders on
consent since the date of incorporation. The share certificate book, register of
shareholders, register of transfers and register of directors of the Company are
complete and accurate.


4.6

Absence of Undisclosed Liabilities

The Company does not have, and as a result of the transactions contemplated by
this Agreement will not have, any indebtedness, liability, or obligation of any
nature (whether known or unknown, absolute, accrued, fixed, contingent,
liquidated, unliquidated, unasserted or otherwise and whether due or to become
due), except for (a) liabilities and obligations incurred in the ordinary course
of business or adjusted for pursuant to Section 3.3; (b) liabilities and
obligations disclosed in Schedule 4.6; or (c) liabilities and obligations which
are otherwise disclosed in this Agreement. The parties agree that this
representation and warranty does not apply to liabilities or obligations which
are the subject matter of or addressed or qualified by any specific
representation and warranty in this Article IV.

--------------------------------------------------------------------------------

- 15 -

4.7

Real Property

      (a)

The only real property owned by the Company is the Company Lands. The Company is
not the lessee of any real property.

      (b)

The Adjacent Lands and Additional Lands are not used in connection with the
Business. The Vendors are not the lessee of any real property used or required
in connection with the operation of the Business.

      (c)

The Company and the Vendors own the Owned Real Properties and the Additional
Lands respectively free and clear of all Encumbrances other than Permitted
Encumbrances and have the exclusive right to possess, use and occupy (subject to
the Company Lease), and the Owned Real Property and Additional Lands,
respectively. Beneficial title in and for the Owned Real Property and Additional
Lands has not been divided from legal title.

      (d)

The Company and the Vendors have not granted to any Person any right of first
refusal, right of first opportunity, option or similar rights to purchase or
lease any of the Owned Real Property or Additional Lands, or any interest
therein or any part thereof. The Company and the Vendors have not leased any
portion of the Owned Real Property or Additional Lands to any Person other than
the Company Lease.

      (e)

To the knowledge of the Vendors, the existing uses of the Owned Real Property
and the Additional Lands comply in all material respects with all applicable
Laws.

      (f)

Except as described in Schedule 4.7, to the knowledge of the Vendors, the Owned
Real Property is serviced by all private and public utility services that are
necessary for the operations of the Business thereon and, to the knowledge of
the Vendors, there are no facts, circumstances or conditions which are
reasonably likely to result in the termination of such connections. Neither the
Vendors nor the Company have received notice from any third party of any actual
or alleged non- compliance with applicable Laws.

      (g)

Except as described in Schedule 4.4(c), there are no actions, suits or
proceedings pending or, to the knowledge of the Vendors, threatened against or
otherwise affecting the Owned Real Property or Additional Lands, or the current
use of the Owned Real Property, which could adversely affect: (i) the validity
of this Agreement or the transactions contemplated herein; (ii) the title to or
value of the Owned Real Property or Additional Lands; (iii) the conveyance of
the Owned Real Property and Additional Lands to the Purchaser; (iv) the right of
the Purchaser from and after the Closing Date to own and occupy the Owned Real
Property and (following due exercise of the Option) the Additional Lands and to
carry on the use currently used thereon; or (v) any other action taken or to be
taken in connection with this Agreement.


--------------------------------------------------------------------------------

- 16 -

(h)

There are no pending or, to the knowledge of the Vendors, threatened
expropriation or condemnation proceedings relating to any of the Owned Real
Property and/or the Additional Lands.

      (i)

Except as described in Schedule 4.7, to the knowledge of the Vendors, there are
no pending or proposed assessments, capital charges or levies assessed or to be
assessed against any of the Owned Real Property and/or the Additional Lands by a
Governmental Authority.

      (j)

To the knowledge of the Vendors, there are no outstanding judgments, writs of
execution, seizures, injunctions or directives with respect to the Owned Real
Property and/or the Additional Lands.

      (k)

Neither the Company nor either of the Vendors has received notice of any Claims
for construction liens with respect to work or services performed or materials
supplied in connection with any of the Owned Real Property and/or the Additional
Lands.

      (l)

Any and all material documentation in respect of the Owned Real Property and
Additional Lands (excluding any documents registered against title) in the
possession of the Vendors or Company has been delivered to the Purchaser.
Neither the Vendors or the Company are in receipt of any surveys for the Owned
Real Property or Additional Lands.

      (m)

Neither the Company nor either of the Vendors has received or issued any notice
of default under any of the Permitted Encumbrances.

      (n)

Neither the Company nor the Vendors has made application for a re-zoning of any
of the Owned Real Property and/or the Additional Lands which remains pending or
has any knowledge of any proposed or pending change to any zoning Laws affecting
the Owned Real Property and/or the Additional Lands.

      (o)

Each of the Vendors acknowledge and confirm that none of the Owned Real Property
or Additional Lands is ordinarily occupied by the Vendors, or either of them, as
their family residence for purposes of the matrimonial home provisions of the
Family Law Act (Ontario).

      4.8

Environmental Matters-Waste Collections and Landfill Operations

      (a)

Schedule 4.8 contains a list of all Environmental Permits relating to the waste
collections and landfill operations of the Company. To the knowledge of the
Vendors, all such Environmental Permits are valid and in good standing, are
complete and accurate in all material respects. Except as described in Schedule
4.8, to the knowledge of the Vendors, there has been no material violation of
any such Environmental Permits, program approvals or other approvals and to the
knowledge of the Vendors, no proceeding is pending, or threatened to revoke,
modify, cancel, suspend or limit any such Environmental Permits, program
approvals or other approvals or to add any conditions of compliance. To the
knowledge of the Vendors, the Company is in possession of all Environmental
Permits which are required of it under all applicable Laws.


--------------------------------------------------------------------------------

- 17 -

  (b)

Except as described in Schedule 4.8, the Business is being carried on in
compliance with all Environmental Laws. To the knowledge of the Vendors, except
as disclosed in Schedule 4.8, all operations of the Company (and its
predecessors in title) conducted on the Owned Real Property (excluding the
property leased under the Company Lease), comply and have complied in compliance
with all Environmental Laws. The Company has filed all material reports and
other information and obtained all Environmental Permits to enable the Business
as now conducted to be carried on in compliance with Environmental Laws. To the
knowledge of the Vendors, there are no facts known to the Vendors that would be
likely to give rise to material non- compliance by the Company with any
Environmental Laws.

        (c)

Except as described in Schedule 4.8, to the knowledge of the Vendors, no
remedial orders have been issued to the Vendors or the Company in respect of the
Business, the Owned Real Property (excluding the property leased under the
Company Lease), the Adjacent Lands and/or the Additional Lands, and to the
knowledge of the Vendors, to any other Person in respect of the Owned Real
Property (excluding the property under the Company Lease), the Adjacent Lands
and/or the Additional Lands. To the knowledge of the Vendors, no fact or
circumstance exists which would likely give rise to such a Remedial Order being
issued in respect of the Business.

        (d)

Except as described in Schedule 4.8, neither the Vendors nor the Company has
received any written or oral notice of any alleged violation of any
Environmental Laws or other damage to the environment emanating from or
occurring on the Owned Real Property (excluding the property under the Company
Lease) for the Business and to the knowledge of the Vendors, no fact or
circumstances exists which would likely give rise to such a Claim.

        (e)

To the knowledge of the Vendors, there are no active or abandoned above ground
or underground storage tanks at, on, in or under the Owned Real Property
(excluding the property under the Company Lease), relating to the Business. To
the knowledge of the Vendors, the Owned Real Property (excluding the property
under the Company Lease), has not been used to generate, manufacture, refine,
treat, transport, store, handle, dispose, transfer, use, produce or process
Hazardous Substances, except in compliance with all applicable Environmental
Laws. To the knowledge of the Vendors, none of the Owned Real Property
(excluding the property under the Company Lease), has been used for or been
designated as a waste disposal site. To the knowledge of the Vendors, no
polychlorinated biphenyls ("PCBs") or equipment containing PCBs; lead or
lead-based paint; asbestos or asbestos-containing materials; or toxic mould,
mildew or fungi are present at any of the Owned Real Property (excluding the
property under the Company Lease).


--------------------------------------------------------------------------------

- 18 -

  (f)

The Vendors have provided the Purchaser with a copy of all material documents in
its possession concerning any environmental or health and safety matter relevant
to the Company and the Business including documentation regarding waste
disposal, reports, correspondence, Environmental Permits related to
environmental or health and safety matters issued by any Governmental Authority,
and analyses and monitoring data for soil, groundwater and surface water and all
material third party reports pertaining to any environmental assessments or
audits that were obtained by, or are in the possession or control of, the
Company or the Vendors (collectively, the "Environmental Reports").

        (g)

To the knowledge of the Vendors, except as described in Schedule 4.8, the
consummation of the transactions contemplated by this Agreement will not require
the Purchaser or the Company to obtain consent, approval or authorization from
any Governmental Authority in order to enable the Company to hold all
Environmental Permits relating to the Business and to remain in compliance in
all respects with the terms and conditions of all Environmental Permits of the
Company and the Business and all Environmental Laws and all to which the Company
and the Business are subject.


4.9

Title

Except as set out in Schedule 4.9, the Company is the sole legal and beneficial
owner of all of its personal property assets and interests in personal property
assets, which, for the purposes of this Section 4.9, such assets consist solely
of the Equipment, the Company Lease and the Municipal Contracts, with good and
valid title free and clear of all Encumbrances except Permitted Encumbrances. To
the knowledge of the Vendors, there is no basis upon which any of the foregoing
assets might become subject to any Encumbrances, except for Permitted
Encumbrances.

4.10

Contracts

The only Contracts to which the Company is a party are the Company Lease and the
Municipal Contracts. Subject to Schedule 2, to the knowledge of the Vendors,
each of such Contracts constitutes a valid and binding obligation of the parties
thereto, enforceable in accordance with its terms. Subject to Schedule 2, to the
knowledge of the Vendors, none of the parties to any of the Contracts is in
material breach of its obligations thereunder and no act or event has occurred
which, with notice or lapse of time or both, would constitute a material breach
of any of the Contracts. Subject to Schedule 2, to the knowledge of the Vendors,
each of the Contracts is in full force and effect and constitutes a legal, valid
and binding obligation of the Company and the other parties thereto, enforceable
in accordance with its terms, and the Company is entitled to all of the
benefits, rights and privileges under each such Contract. Neither the Company,
the Vendors nor their counsel has received notice that any customer, supplier or
other Person has breached, intends to breach or intends to discontinue any
Contract to which the Company is a party.

--------------------------------------------------------------------------------

- 19 -

4.11

Vehicles, Equipment and Office Equipment

Schedule 4.11 contains a complete and accurate list of all of the Equipment
owned by the Company. To the knowledge of the Vendors, all of such Equipment has
undergone scheduled maintenance in accordance with manufacturer’s
recommendations and are in good condition, repair and (where applicable) proper
working order, having regard to their age and reasonable wear and tear.

4.12

Location of Assets

The Equipment is situated at the Owned Real Property (excluding the property
under the Company Lease).

4.13

Taxes

      (a)

The Company has duly filed on a timely basis with the appropriate Governmental
Authority all Tax Returns required to be filed for taxable periods ending on or
before the Closing. To the knowledge of the Vendors, all such Tax Returns are
true, correct and complete in all material respects. To the knowledge of the
Vendors, no such Tax Return contains any misstatement or omits any statement
that should have been included therein. No such Tax Return has been amended.

      (b)

To the knowledge of the Vendors, the Tax liability of the Company for previous
taxation periods is as indicated in its Tax Returns. To the knowledge of the
Vendors, all Taxes shown as due on such Tax Returns or otherwise due or claimed
to be due by any Governmental Authority have been paid in full. To the knowledge
of the Vendors, all instalments, assessments and reassessments and all other
Taxes which are due and payable, have been paid in full. To the knowledge of the
Vendors, reserves and provisions for Taxes accrued but not yet due on or before
the Closing Date are reflected in the Financial Statements of the Company and
are adequate as of the date of the Financial Statements and are in accordance
with GAAP. To the knowledge of the Vendors, no deficiencies for Taxes have been
proposed, asserted or assessed against the Company that are not adequately
reserved against. To the knowledge of the Vendors, since December 31, 2017 no
material Tax liability of the Company has been assessed, proposed to be
assessed, incurred or accrued other than in the ordinary course of business.

      (c)

The Company has made available to the Purchaser complete and correct copies of
all Tax Returns of the Company that have been filed as of the date hereof
(except Tax Returns for periods in respect of which the applicable statutory
period of limitations has expired) and copies of all its material correspondence
with Governmental Authorities related to Taxes.

      (d)

No unresolved assessments, reassessments, audits, Claims, actions, suits,
proceedings or investigations exist or have been initiated with regard to any
Taxes or Tax Returns of the Company. To the knowledge of the Vendors, no
assessment, reassessment, audit or investigation by any Governmental Authority
is underway, threatened or imminent with respect to Taxes for which the Company
may be liable, in whole or part.


--------------------------------------------------------------------------------

- 20 -

  (e)

The Company has not requested or entered into any agreement or other arrangement
or executed any waiver providing for any extension of time within which (i) to
file any Tax Return in respect of any Taxes for which the Company is or may be
liable; (ii) to file any elections, designations or similar filings relating to
Taxes for which the Company is or may be liable; (iii) the Company is required
to pay or remit any Taxes or amounts on account of Taxes; or (iv) any
Governmental Authority may assess or collect Taxes for which the Company is or
may be liable.

        (f)

To the knowledge of the Vendors, all liabilities of the Company in respect of
Taxes have been assessed by the relevant Governmental Authority and notices of
assessment have been issued for all taxation periods ending on or before
December 31, 2017.

        (g)

To the knowledge of the Vendors, the Company has duly and on a timely basis
withheld from any amount paid or credited by it to or for the account or benefit
of any Person the amount of all Taxes and other deductions required by any Law
to be withheld from any such amount and has duly and on a timely basis remitted
the same to the appropriate Governmental Authority.

        (h)

To the knowledge of the Vendors, no amount in respect of any outlay or expense
that is deductible in computing the income of the Company for the purposes of
the Tax Act has been owing by the Company for longer than twelve (12) months to
a Person with whom it was not dealing at arm’s length (for the purposes of the
Tax Act) at the time the outlay or expense was made or incurred.

        (i)

The Company has not claimed a deduction with respect to an outlay or expense
that may be considered unreasonable under the circumstances.

        (j)

Except pursuant to this Agreement or as specifically disclosed in writing to the
Purchaser, for purposes of the Tax Act or any other Law, there has never been a
change or acquisition of control of the Company.

        (k)

Except as described in Schedule 4.12, the Company has not, directly or
indirectly, transferred property to or supplied services to, or acquired
property or services from, any Person with whom it was not dealing at arm's
length (for the purposes of the Tax Act) for consideration other than
consideration equal to the fair market value of the property or services at the
time of the transfer, supply or acquisition of such property or services.

        (l)

To the knowledge of the Vendors, for all material transactions between the
Company and any non- resident Person with whom the Company was not dealing at
arm’s length during a taxation year commencing after 1998 and ending on or
before the Closing Date, the Company has made or obtained records or documents
that meet the requirements of paragraphs 247(4)(a) to (c) of the Tax Act.


--------------------------------------------------------------------------------

- 21 -

  (m)

The Company has not entered into any advance pricing agreement with any
Governmental Authority.

        (n)

To the knowledge of the Vendors, there are no circumstances which exist and
would result in, or which have existed and resulted in, the application of any
of sections 78, 80, 80.01, 80.02, 80.03 or 80.04 of the Tax Act, or any
equivalent provision of the taxation legislation of any province or any other
jurisdiction, to the Company at any time up to and including the Closing Date in
respect of any transaction entered into.

        (o)

To the knowledge of the Vendors, the Company is not party to, bound by or
obligated under any tax sharing agreement, tax indemnification agreement or
similar contract or arrangement. To the knowledge of the Vendors, the Company
has no liability for the Taxes of any other Person.

        (p)

To the knowledge of the Vendors, all Taxes incurred or losses sustained by the
Company prior to the Closing Date have arisen in the ordinary course of
business, except for Taxes or losses, if any, arising from the transactions
contemplated by this Agreement.

        (q)

Notices of determination have neither been requested by nor issued to the
Company.

        (r)

The Company has not received any notice or inquiry from any Governmental
Authority in any jurisdiction where the Company does not currently file Tax
Returns to the effect that it is or may be subject to taxation in such
jurisdiction. The Company is not required to file any Tax Returns in any
jurisdiction outside Canada.

        (s)

No power of attorney with respect to any Taxes has been executed or filed with
any Governmental Authority by or on behalf of the Company and is currently in
effect.

        (t)

To the knowledge of the Vendors, the Company will not be required to include in
any taxable period ending after the Closing Date any taxable income attributable
to income that accrued (or cash that was received), but was not recognized, in
any taxable period ending on or before the Closing Date as a result of a
reserve, deduction, prepaid amount, advance payment, election, tax credit, the
cash method of accounting, the instalment method of accounting, a change in the
method of accounting, an agreement with any Governmental Authority, any
provision of local, provincial, territorial, federal or foreign tax law, or for
any other reason.

        (u)

To the knowledge of the Vendors, the Company does not have any contractual
obligation to pay the amount of any tax benefits or Tax Refunds (or an amount
determined by reference thereby) realized or received by it to any former
shareholder(s) or other Person(s).


--------------------------------------------------------------------------------

- 22 -

  (v)

To the knowledge of the Vendors, the Company has not realized or received any
Tax Refund to which it was or is not entitled.

        (w)

To the knowledge of the Vendors, the Company has maintained and continues to
maintain at its place of business in Canada (or the United States, as
applicable) all books and records required to be maintained under the Tax Act,
or any comparable Law of any province or territory of Canada or any comparable
Law of the United States (including any municipality or state thereof),
including Laws relating to sales or use Taxes.


4.14

Residence

The Company is not a non-resident of Canada for the purposes of the Tax Act.
Neither of the Vendors is not a non-resident of Canada for the purposes of the
Tax Act.

4.15

Employment Matters

      (a)

Schedule 4.15 contains a complete and accurate list of all current employees of
the Company, their respective positions, dates of hire with the Company or any
predecessors of the Company, current salaries, benefits and other remunerations.
Except as disclosed in Schedule 4.15, the Company is not a party to any
agreements with past or present employees, agents or independent contractors in
connection with the Business. Full and complete copies of such employment
contracts have been provided to the Purchaser. Except for those contracts
provided, there are no written contracts of employment entered into with any
Employees or any oral contracts of employment which are not terminable on the
giving of reasonable notice in accordance with applicable Laws.

      (b)

The Company has not terminated, laid off or dismissed (whether such dismissal is
actual or constructive) any of its employees in the four weeks preceding
Closing. Except as described in Schedule 4.15, all liabilities accrued and due
prior to the Closing Date in respect of Employees have or shall have been paid
to the Closing Date or adjusted pursuant to Section 3.3, including premium
contributions, remittance and assessments for unemployment insurance, employer
health tax, Canada Pension Plan, income tax, workers' compensation and any other
employment related legislation, accrued wages, Taxes, salaries, commissions and
employee benefit plan payments. To the knowledge of the Vendors, there are no
outstanding, pending, threatened or anticipated assessments, actions, causes of
action, Claims, complaints, demands, orders, prosecutions or suits against the
Company, its directors, officers or agents pursuant to or under any applicable
Laws, including, but not limited to Canada Pension Plan, unemployment insurance,
income tax, employer health tax, employment standards, labour relations,
occupational health and safety, human rights, workers' compensation and pay
equity. The Company has no obligation to re-instate any Employees.


--------------------------------------------------------------------------------

- 23 -

4.16

Compliance with Laws; Governmental Authorizations

      (a)

Except as described in Schedule 4.4, the Company has (i) to the knowledge of the
Vendors, conducted the Business in compliance with all applicable Laws in each
jurisdiction in which the Business is carried on; and (ii) not received any
notice that any material violation of any Law is being or may be alleged.

      (b)

The (i) Company is duly licensed, registered or qualified and duly possesses all
material Governmental Authorizations required or necessary to carry on the
Business as now conducted in compliance with all applicable laws, and all such
Governmental Authorizations are described in Schedule 4.15; and (ii) to the
knowledge of the Vendors, all of such Governmental Authorizations are valid and
subsisting and in good standing and no event has occurred or condition or state
of facts exists which constitutes or, after the giving of notice or the passage
of time or both, would constitute a breach or default under any of the
Governmental Authorizations, or which permits or, after the giving of notice or
the passage of time or both, would permit revocation, termination or
modification of any of the Governmental Authorizations.

      4.17

Litigation

Except as disclosed in Schedule 4.17, there is no Claim, arbitration or legal,
administrative or other proceeding or investigation by any Governmental
Authority, including appeals and applications for review pending or, to the best
of the Vendors' knowledge, threatened against the Company or relating to the
Business. Except as disclosed in Schedule 4.17, to the Vendors' knowledge, there
are no facts known to the Vendors or the Company which are likely to give rise
to any such Claims. Except as disclosed in Schedule 4.17, there is not now, and
within the past five years there has not been, outstanding against the Company
any judgment, execution, order, injunction, decree or rule of any court,
administrative agency, Governmental Authority or arbitrator which affects in any
material way the Company or the Business. Except as disclosed in Schedule 4.17,
the Company is not the plaintiff, complainant, defendant or intervener in any
action, suit, proceeding, grievance, arbitration or alternative dispute
resolution proceeding.

4.18

Truth and Accuracy of Schedules

All of the information disclosed in each of the Schedules attached to this
Agreement is true and correct.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser makes the following representations and warranties and
acknowledges that the Vendors are relying on such representations and warranties
in entering into this Agreement and in selling the Purchased Shares to the
Purchaser:

5.1

Corporate Organization, Standing and Qualifications

The Purchaser is a corporation duly incorporated, validly existing, organized
and in good standing under the laws of Ontario and has not been dissolved. The
Purchaser has all requisite corporate power, authority and capacity to purchase
the Purchased Shares and otherwise perform its obligations pursuant to this
Agreement.

--------------------------------------------------------------------------------

- 24 -

5.2

Authorization

The Purchaser has the capacity, authority and power to execute, deliver and
perform this Agreement and all of the agreements contemplated hereby to which it
is a party and to consummate the transactions contemplated hereby and thereby.
This Agreement and all of the agreements contemplated hereby to which the
Purchaser is a party have been duly and validly authorized, executed and
delivered by the Purchaser, and each such agreement constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms, except (a) as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization and similar Laws affecting creditors’
rights generally, and (ii) as such enforceability may be limited by general
principles of equity, regardless of whether asserted in a proceeding in equity
or law.

5.3

Consents and Approvals; No Violations

Neither the execution and delivery of this Agreement or any other agreement or
document to which the Purchaser is or will become a party as contemplated by
this Agreement, the consummation of the transactions contemplated herein or
therein nor compliance by the Purchaser with any provisions hereof or thereof
will (a) conflict with or result (with or without notice, lapse of time or both)
in a breach of any of the terms, conditions or provisions of the articles,
by-laws or other constating documents of the Purchaser, (b) conflict with or
result in a breach or a default under any of the provisions of any note, bond,
lease, mortgage, indenture, licence, franchise, permit, agreement, Contract or
other instrument or obligation to which the Purchaser is a party, or by which
the Purchaser is bound or affected, or (c) violate any Laws applicable to the
Purchaser or any of its properties or assets. No consent or approval by, or any
notification or filing with, any Governmental Authority or any other Person is
required in connection with the execution, delivery or performance by the
Purchaser of this Agreement or any other agreement or document to which the
Purchaser is or will be a party.

5.4

Knowledge of Purchaser

The Purchaser acknowledges and agrees that as of the Closing Time, it is not
aware of any facts that would result in the failure of any representation or
warranty made by the Vendors in this Agreement (whether or not contained in
Article IV) or in any Schedule, Exhibit, document or certificate delivered
pursuant to this Agreement to be true and correct in all respects as of the
Closing Date.

5.5

No Other Representations and Warranties

Except for the express representations and warranties contained in Article IV
and Article V of this Agreement, no party to this Agreement, nor any other
Person on such party's behalf, has made or makes any express or implied
representation or warranty, either oral or written, whether arising by Law or
otherwise.

--------------------------------------------------------------------------------

- 25 -

ARTICLE VI
SURVIVAL

6.1

Survival of Vendors’ Representations and Warranties

The representations and warranties of the Vendors contained in this Agreement or
any document or certificate given pursuant to this Agreement shall survive the
Closing for the benefit of the Purchaser as follows:

  (a)

as to the representations and warranties contained in Sections 4.1, 4.2, 4.3 and
4.9 (the " Fundamental Representations"), indefinitely;

        (b)

as to Tax matters, until 90 days after the expiration of all periods allowed for
objecting to and appealing the determination of any proceedings relating to any
assessment or reassessment of the Purchaser, the Company or the Vendors, as the
case may be, by any Governmental Authority in respect of any taxation period
ending on or prior to the Closing or in which the Closing occurs unless a bona
fide notice of a Claim shall have been made in writing before the expiry of that
period, in which case the representation and warranty to which such notice
applies shall survive in respect of that Claim until the final determination or
settlement of that Claim; and

        (c)

as to all other matters, for a period of one (1) year, unless a bona fide notice
of a Claim shall have been given in writing before the expiry of that period, in
which case the representation and warranty to which such notice applies shall
survive in respect of that Claim until the final determination or settlement of
that Claim.


6.2

Survival of Purchaser’s Representations and Warranties

The representations and warranties of the Purchaser contained in this Agreement
or any document or certificate given pursuant to this Agreement shall survive
the Closing for the benefit of the Vendors, in the case of Sections 5.1 and 5.2,
indefinitely, and for the balance for a period of twelve (12) months unless a
bona fide notice of a Claim for indemnity pursuant to Section 6.3 shall have
been given in writing before the expiry of that period, in which case the
representation and warranty to which such notice applies shall survive in
respect of that Claim until the final determination or settlement of that Claim.

6.3

Indemnification

      (a)

Subject to the limitations set out in this Section 6.3, the Vendors jointly and
severally indemnify and holds the Purchaser and each of its officers, directors,
employees, agents, successors and assigns, harmless from and against any Claim,
demand, action, cause of action, damage, loss, liability, cost or expense
(including legal fees), but excluding any liability for indirect or
consequential damages or for business loss, loss of profit, economic loss or
punitive damages (collectively, "Losses ") which may be made or brought against
the Purchaser or which the Purchaser may suffer or incur, in respect of, as a
result of, or arising out of the failure of any representation or warranty made
by the Vendors in this Agreement (whether or not contained in Article IV) or in
any Schedule, Exhibit, document or certificate delivered pursuant to this
Agreement to be true and correct in all respects as of the Closing Date (without
giving effect to any "materiality," "material adverse effect" or similar
qualification);


--------------------------------------------------------------------------------

- 26 -

  (b)

The Purchaser indemnifies and holds the Vendors and each of its shareholders,
officers, directors, employees, agents, successors and assigns, harmless from
and against any Losses which may be made or brought against the Vendors or which
the Vendors may suffer or incur, in respect of, or arising out of :

          (i)

the failure of any representation or warranty made by the Purchaser in this
Agreement or in any Schedule, Exhibit, document or certificate delivered
pursuant to this Agreement to be true and correct in all respects as of the
Closing Date; or

          (ii)

any claim or proceeding made at any time from and after the Closing Date in
respect of the condition of the Owned Real Property or the Additional Lands,
including any order or claim against the Vendors, whether arising because of the
presence or alleged presence of Hazardous Substances or any actual or alleged
violation of Environmental Laws, whether occurring prior to, on or after the
Closing Date.

          (c)

The obligations to indemnify and hold harmless pursuant to Section 6.3 shall
survive the consummation of the transactions contemplated by this Agreement for
the time periods set out in Section 6.1, except for Claims for indemnification
asserted prior to the end of such periods, which Claims shall survive until
final resolution thereof.

          (d)

No Person shall be entitled to indemnification of any Losses pursuant to Section
6.3 unless the aggregate amount of all Losses for which the Indemnified Party
would otherwise be entitled to require payment from an Indemnifying Party under
such sections exceeds $50,000, in which case, for clarity, the entitlement shall
be to claim for the entirety of any such Losses (subject to the limitations set
out elsewhere in this Article VI). No Person shall be entitled to
indemnification pursuant to Section 6.3 for any individual or series of related
Losses which do not exceed $50,000.

          (e)

The obligations to indemnify and hold harmless pursuant to Section 6.3(a), other
than liabilities for breach of fundamental representations or representations
relating to Tax matters (which shall be limited to the Purchase Price for the
Purchased Shares, the Adjacent Lands or the Additional Lands, as applicable),
shall be limited to an amount not exceeding 25% of the Purchase Price for (i)
the Purchased Shares (in the case of representations and warranties relating to
the Company or the Purchased Shares), (ii) the Adjacent Lands (in the case of
representations and warranties relating to the Adjacent Lands), and (iii) the
Additional Lands (in the case of representations and warranties relating to the
Additional Lands), as applicable.


--------------------------------------------------------------------------------

- 27 -

(f)

Notwithstanding any limitation or threshold set forth in this Article VI,
including for greater certainty Sections 6.3(d) and 6.3(e), there shall be no
limitation or threshold for liabilities for or in respect of any claim involving
fraud or fraudulent misrepresentation occurring on or prior to the Closing Date.

        6.4

Procedure for Indemnification

        (a)

Within a reasonable period of time after the incurrence of any Losses by any
Person entitled to indemnification pursuant to Section 6.3 hereof (an
"Indemnified Party"), excluding any claim by a third Person described in Section
6.5, which might give rise to indemnification hereunder, the Indemnified Party
shall deliver to the party from which indemnification is sought (the
"Indemnifying Party") a certificate (the "Certificate"), which Certificate
shall:

        (i)

state that the Indemnified Party has paid or properly accrued Losses or
anticipates that it will incur liability for Losses for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and

        (ii)

specify in reasonable detail each individual item of Loss included in the amount
so stated, the date such item was paid or properly accrued, the basis for any
anticipated liability and the nature of the misrepresentation, breach of
warranty, or claim to which each such item is related and the computation of the
amount to which such Indemnified Party claims to be entitled hereunder.

        (b)

In the event that the Indemnifying Party shall object to the indemnification of
an Indemnified Party in respect of any claim or claims specified in any
Certificate, the Indemnifying Party shall, within twenty (20) days after receipt
by the Indemnifying Party of such Certificate, deliver to the Indemnified Party
a notice to such effect and the Indemnifying Party and the Indemnified Party
shall, within the forty-five (45) day period beginning on the date of receipt by
the Indemnified Party of such objection, attempt in good faith to agree upon the
rights of the respective parties with respect to each of such Claims to which
the Indemnifying Party shall have so objected. If the Indemnified Party and the
Indemnifying Party shall succeed in reaching agreement on their respective
rights with respect to any of such Claims, the Indemnified Party and the
Indemnifying Party shall promptly prepare and sign a memorandum setting forth
such agreement. Should the Indemnified Party and the Indemnifying Party be
unable to agree as to any particular item or items or amount or amounts, then
the party which receives a final judgment in any dispute shall be indemnified
and held harmless for all reasonable attorney and consultant’s fees or expenses
by the other party.

        (c)

Claims for losses specified in any Certificate to which an Indemnifying Party
shall not object in writing within ten (10) days of receipt of such Certificate,
Claims for losses the validity and amount of which have been the subject of
arbitration as described in Section 6.4(b) and Claims for losses the validity
and amount of which shall have been the subject of a final arbitration, or shall
have been settled with the consent of the Indemnifying Party, as described in
Section 6.5 below, are hereinafter referred to, collectively, as "Agreed
Claims". Within ten (10) days of the determination of the amount of any Agreed
Claims, the Indemnifying Party shall pay to the Indemnified Party an amount
equal to the Agreed Claim by wire transfer in immediately available funds to the
bank account or accounts designated by the Indemnified Party in a notice to the
Indemnifying Party not less than two (2) Business Days prior to such payment.


--------------------------------------------------------------------------------

- 28 -

6.5

Third Party Claims

If a Claim by a third Person is made against any Indemnified Party with respect
to which the Indemnifying Party is obligated to provide indemnification under
this Agreement, and if such Indemnified Party intends to seek indemnity with
respect thereto under this Article VI, such Indemnified Party shall promptly
notify the Indemnifying Party of such Claim; provided that the failure to so
notify shall not relieve the Indemnifying Party of its obligations hereunder,
except to the extent that the Indemnifying Party is actually and materially
prejudiced thereby. Such notice by the Indemnified Party shall describe the
Claim in reasonable detail, shall include copies of all documentation, written
claims and correspondence relating thereto and shall indicate the estimated
amount of the Loss that has been or may be sustained by the Indemnified Party.
The Indemnifying Party shall have thirty (30) days after receipt of such notice
to assume the conduct and control, through counsel reasonably acceptable to the
Indemnified Party at the expense of the Indemnifying Party, of the settlement or
defence thereof; provided that: (a) the Indemnified Party shall co-operate in
good faith in such defence; (b) the Indemnifying Party shall permit the
Indemnified Party to participate in such settlement or defence through counsel
chosen by such Indemnified Party, provided that the fees and expenses of such
counsel shall be borne by such Indemnified Party; and (c) the Indemnifying Party
shall promptly be entitled to assume the defence of such action only to the
extent the Indemnifying Party acknowledges its indemnity obligation and assumes
and holds such Indemnified Party harmless from and against the full amount of
any loss resulting therefrom; and provided further that the Indemnifying Party
shall not be entitled to assume control of such defence and shall pay the fees
and expenses of counsel retained by the Indemnified Party if: (i) the parties
agree, reasonably and in good faith, that such third Person Claim would give
rise to Losses which are more than twice the amount indemnifiable by such
Indemnifying Party pursuant to this Article VI; (ii) the Claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation; (iii) the Claim seeks an
injunction or equitable relief against the Indemnified Party; or (iv) upon
petition by the Indemnified Party, the court decides that the Indemnifying Party
failed or is failing to vigorously prosecute or defend such claim. Any
Indemnified Party shall have the right to employ separate counsel in any such
action or Claim and to participate in the defence thereof, but the fees and
expenses of such counsel shall not be at the expense of the Indemnifying Party
unless (x) the Indemnifying Party shall have failed, within a reasonable time
after having been notified by the Indemnified Party of the existence of such
Claim as provided in the preceding sentence, to assume the defence of such
Claim, or (y) the employment of such counsel has been specifically authorized in
writing by the Indemnifying Party, which authorization shall not be unreasonably
withheld, conditioned or delayed. So long as the Indemnifying Party is
reasonably contesting any such Claim in good faith, the Indemnified Party shall
not pay or settle any such Claim. Notwithstanding the foregoing, the Indemnified
Party shall have the right to pay or settle any such Claim, provided that in
such event it shall waive any right to indemnity therefor by the Indemnifying
Party for such Claim unless the Indemnifying Party shall have consented to such
payment or settlement. If the Indemnifying Party does not notify the Indemnified
Party within thirty (30) days after the receipt of the Indemnified Party's
notice of a Claim of indemnity hereunder and all relevant back up materials in
its possession that it elects to undertake the defence thereof, the Indemnified
Party shall have the right to contest, settle or compromise the Claim but shall
not thereby waive any right to indemnity therefor pursuant to this Agreement.
The Indemnifying Party shall not, except with the consent of the Indemnified
Party, enter into any settlement that is not entirely indemnifiable by the
Indemnifying Party pursuant to this Article VI and does not include as an
unconditional term thereof the giving by the Person or Persons asserting such
Claim to all Indemnified Parties of an unconditional release from all liability
with respect to such Claim or consent to entry of any judgment. The Indemnifying
Party and the Indemnified Party shall cooperate with each other in all
reasonable respects in connection with the defence of any Claim, including
making available records relating to such Claim and furnishing, without expense
to the Indemnifying Party and/or its counsel, such employees of the Indemnified
Party as may be reasonably necessary for the preparation of the defence of any
such Claim or for testimony as witnesses in any proceeding relating to such
Claim.

--------------------------------------------------------------------------------

- 29 -

6.6

Additional Rules and Procedures

The obligation of the parties to indemnify each other pursuant to this Article
VI shall also be subject to the following:

  (a)

if any third Person Claim is of a nature such that the Indemnified Party is
required by applicable Law to make a payment to any Person with respect to such
third Person Claim before the completion of settlement negotiations or related
legal proceedings, the Indemnified Party may make such payment and the
Indemnifying Party shall, forthwith after demand by the Indemnified Party,
reimburse the Indemnified Party for any such payment. If the amount of any
liability under the third Person Claim in respect of which such a payment was
made, as finally determined, is less than the amount which was paid by the
Indemnifying Party to the Indemnified Party, the Indemnified Party shall,
forthwith after receipt of the difference from such third Person, pay such
difference to the Indemnifying Party; and

        (b)

the Indemnifying Party and the Indemnified Party shall provide each other on an
ongoing basis with all information which may be relevant to the other’s
liability hereunder and shall supply copies of all relevant documentation
promptly as they become available.


6.7

Rights Cumulative

The rights of indemnification contained in this Article VI are cumulative and
are in addition to every other right or remedy of the Parties contained in this
Agreement or otherwise.

--------------------------------------------------------------------------------

- 30 -

6.8

Subrogation

Upon payment in full of any indemnification Claim or the payment of any judgment
or settlement with respect to a third Person Claim, the Indemnifying Party shall
be subrogated to the extent of such payment to the rights of the Indemnified
Party against any Person with respect to the subject matter of such
indemnification Claim or third Person Claim. The Indemnified Party shall assign
or otherwise cooperate with the Indemnifying Party, at the cost and expense of
the Indemnifying Party, to pursue any Claims against, or otherwise recover
amounts from, any Person liable or responsible for any losses for which
indemnification has been received pursuant to this Agreement.

6.9

Insurance and Other Recoveries

      (a)

All indemnification payments payable hereunder shall be reduced by the amount of
insurance proceeds actually received by the Indemnified Party for such loss for
which the Indemnified Party is seeking indemnification. Each Party agrees to
promptly make and diligently pursue a Claim against any applicable insurance
with respect to any loss that would otherwise be payable pursuant to this
Article VI.

      (b)

All indemnification payments payable hereunder shall be reduced by the amount of
any tax benefit realized or reasonably expected to be realized as a result of
such Loss by the Indemnified Party.

      6.10

Mitigation

Nothing in this Article VI shall eliminate or reduce an Indemnified Party's
obligations to mitigate its Losses as required by applicable Law.

6.11

Adjustment to Purchase Price

Any payment made by the Vendors to the Purchaser under this Article VI shall
constitute a downward adjustment to the Purchase Price. Any payment made by the
Purchaser to the Vendors under this Article VI shall constitute an upward
adjustment to the Purchase Price.

ARTICLE VII
CLOSING

7.1

Electronic Registration

Solicitors for the Vendors, the Company, and the Purchaser shall enter into a
customary Document Registration Agreement ("DRA") prepared by the Law Society of
Ontario (subject to such reasonable comments as counsel may have) governing the
procedure relating to receipt and disbursement of the Purchase Price and the
electronic release of land registration documentation, with such agreement to
include counsel for the existing mortgagees and Purchaser’s mortgagee, if
appropriate.

--------------------------------------------------------------------------------

- 31 -

7.2

Vendors and Company Closing Deliverables

The Vendors and Company, as the case may be, both agree to deliver to the
Purchaser, on or before Closing, the following:

  (a)

registrable conveyances of the Adjacent Lands, containing all statements
contemplated by Section 50(22) of the Planning Act (Ontario), and excluding no
deemed covenants;

        (b)

registrable documentation sufficient to register notice of the Option on title
to the Additional Lands;

        (c)

an assignment and assumption of Permitted Encumbrances;

        (d)

a certificate of an officer of the Company certifying that the Company is not a
non- resident of Canada pursuant to Section 116 of the Income Tax Act (Canada);

        (e)

a statutory declaration of each of the Vendors swearing that they are not a non-
resident of Canada pursuant to Section 116 of the Income Tax Act (Canada) and
that the Owned Real Property is not used as a matrimonial home for purposes of
the Family Law Act (Ontario);

        (f)

a statement of adjustments;

        (g)

an undertaking to readjust;

        (h)

the DRA;

        (i)

a direction to the Purchaser regarding payment of the Purchase Price;

        (j)

such documentation (including statutory declarations regarding title and
possession, or officer’s certificates) as may reasonably and customarily be
required by the Purchaser’s title insurer;

        (k)

resignations of the Vendors as officers, directors and employees of the Company
and mutual releases between the Vendors and the Company; and

        (l)

such other documents as may reasonably and customarily be required to effect the
transactions contemplated by this Agreement.


7.3

Purchaser Closing Deliverables

The Purchaser will deliver to the Vendors and the Company, as the case may be,
on or before Closing, the following:

  (a)

the Purchase Price;

        (b)

a direction with respect to title to the Adjacent Lands, if applicable;

        (c)

an assignment and assumption of Permitted Encumbrances;


--------------------------------------------------------------------------------

- 32 -

  (d)

a certificate and indemnity with respect to HST as contemplated in Section 3.4;

        (e)

an undertaking to readjust;

        (f)

the DRA; and

        (g)

such other documents as may reasonably and customarily be required to effect the
transactions contemplated by this Agreement.

All documents to be delivered by the Vendors to the Purchaser and by the
Purchaser to the Vendors on Closing shall be in form and substance satisfactory
to the lawyers for the party to whom such document is being delivered, each
acting reasonably.

ARTICLE VIII
GENERAL

8.1

Notices

All notices, requests, demands or other communications required or permitted to
be given by one Party to another under this Agreement (each, a "Notice") shall
be given in writing and delivered by personal delivery or delivery by recognized
national courier, delivered by registered mail, postage prepaid, or sent by
electronic communication (including e-mail)addressed as follows:

  If to the Purchaser: 200 Davenport Road     Toronto, Ontario     M5R 1J2      
        Attention: Marc Hazout     E-Mail: mhazout@susglobalenergy.com          
If to the Vendors: David and Kim Moore     1010 Bethel Road     Roslin, ON K0K
2Y0                 Attention: David and Kim Moore     E-Mail:
davidkimmoore@sympatico.ca           With a copy to: Dentons Canada LLP     77
King Street West, Suite 400,     Toronto-Dominion Centre     Toronto, ON M5K 0A1
            Attention: Karen Groulx and Todd Melchior     E-Mail:
karen.groulx@dentons.com and       todd.melchior@dentons.com

or at such other address or e-mail address at which the addressee may from time
to time notify the addressor. Any Notice delivered by personal delivery or by
courier to the Party to whom it is addressed as provided above shall be deemed
to have been given and received on the day it is so delivered at such address.
If such day is not a Business Day, or if the Notice is received after 4:00 p.m.
(addressee’s local time), then the Notice shall be deemed to have been given and
received on the next Business Day. Any Notice sent by prepaid registered mail
shall be deemed to have been given and received on the fourth Business Day
following the date of its mailing. Attempted delivery of any Notice hereunder by
electronic communication (including but not limited to e-mail and Internet or
intranet websites, but excluding facsimile transmission) shall not constitute
delivery of such Notice for the purposes of this Agreement.

--------------------------------------------------------------------------------

- 33 -

8.2

Waiver

Except as otherwise expressly set out herein, no waiver of any provision of this
Agreement shall be binding unless it is in writing. Waiver of any provision
shall not be deemed to waive the same provision thereafter, or any other
provision of this Agreement at any time.

8.3

Severability

If any provision of this Agreement or portion thereof or the application thereof
to any Person or circumstance shall to any extent be illegal, invalid or
unenforceable: (a) the remainder of this Agreement or the application of such
provision or portion thereof to any other Person or circumstance shall not be
affected thereby; and (b) the Parties will negotiate in good faith to amend this
Agreement to implement the intentions set forth in this Agreement. Each
provision of this Agreement shall be legal, valid and enforceable to the fullest
extent permitted by law.

8.4

Assignment and Enurement

Neither this Agreement nor any benefits or burdens under this Agreement shall be
assignable by any Party, without the prior written consent of each of the other
Parties, which consent may be unreasonably withheld or delayed. Subject to the
foregoing, this Agreement shall enure to the benefit of and be binding upon the
Parties and their respective successors and permitted assigns hereunder.

8.5

Expenses

Except in relation to the Professional Fee Amount or otherwise set out in this
Agreement, each Party to this Agreement shall pay its respective, accounting and
other professional advisory fees, costs and expenses incurred in connection with
the negotiation, preparation and execution of this Agreement and all documents
and instruments executed or delivered pursuant to this Agreement, as well as any
other fees, costs and expenses incurred.

8.6

Further Assurances

The Parties shall do all such things and provide all such reasonable assurances
as may be required to consummate the transactions contemplated by this
Agreement, and each Party shall provide such further documents or instruments
required by any other Party as may be reasonably necessary or desirable to
effect the purpose of this Agreement and carry out its provisions.

--------------------------------------------------------------------------------

- 34 -

8.7

Jurisdiction

Each of the Parties to this Agreement irrevocably submits to the exclusive
jurisdiction of the courts of the Province of Ontario.

8.8

Service

If any party is or becomes a party on which service or legal process with
respect to an action commenced in the Province of Ontario must be served out of
the jurisdiction of the Province of Ontario (an "Ex Juris Party"), the Ex Juris
Party shall in writing to the other party designate, appoint and empower a party
or agent within the Province of Ontario to receive for and on behalf of the Ex
Juris Party service of process in the Province of Ontario in any legal action or
proceeding with respect to this Agreement, which agent shall undertake to enter
an unconditional appearance within thirty (30) days after such service. A copy
of such process served on the agent will be promptly forwarded by mail by the
party initiating such proceedings to the Ex Juris Party at the address referred
to in the next sentence. Failure of the Ex Juris Party to receive such copy
shall not affect in any way the service of such process on the Ex Juris Party by
service upon its agent for service as designated above. Each party agrees that
if it becomes an Ex Juris Party and it fails to maintain such a duly appointed
agent for service of process, it irrevocably consents to the service of process
out of any court of the Province of Ontario by mailing all copies of such
process by registered or certified mail, postage prepaid to the last address
designated for delivery of notice to such Ex Juris Party under the terms of
Section 8.1, such service to be effective thirty (30) days after such mailing.
The mailing to such Ex Juris Party at such address shall be deemed personal
service and acceptance of service by such Ex Juris Party for any action or
proceeding with respect to any matter relating to this Agreement. Service in
accordance with the foregoing provisions shall not preclude any other manner of
service permitted by Ontario law.

8.9

Public Notices

All public notices to third parties and all other publicity concerning the
matters contemplated by this Agreement shall be jointly planned and coordinated
by the Parties and no Party shall act unilaterally in this regard without the
prior written approval of the other Parties, except where the Party making such
notice is required to do so by law or any Governmental Authority, or any stock
exchange, in which circumstance the Party subject to such legal requirement may
make public disclosure and shall use its commercially reasonable efforts to
consult in advance with the other Party to the extent practicable.

8.10

Third Party Beneficiaries

Except as otherwise provided in Section 6.3, the Vendors and the Purchaser
intend that this Agreement will not benefit or create any right or cause of
action in favour of any Person, other than the Parties. Except for the
Indemnified Parties, no Person, other than the Parties, shall be entitled to
rely on the provisions of this Agreement in any action, suit, proceeding,
hearing or other forum. Despite the foregoing, the Vendors acknowledges to each
of the Purchaser's Indemnified Parties their direct rights against it under
Section 6.3 of this Agreement and the Purchaser acknowledges to each of the
Vendors' Indemnified Parties their direct rights against it under Section 6.3 of
this Agreement. To the extent required by Law to give full effect to these
direct rights, the Vendors and the Purchaser agree and acknowledge that they are
acting as agent and/or as trustee of their respective Indemnified Parties. The
Parties reserve their right to vary or rescind the rights at any time and in any
way whatsoever, if any, granted by or under this Agreement to any Person who is
not a Party, without notice to or consent of that Person, including any
Indemnified Parties.

--------------------------------------------------------------------------------

- 35 -

8.11

Non-Merger

Except as otherwise expressly provided in this Agreement, the representations,
warranties, and agreements shall not merge on and shall survive Closing and,
notwithstanding Closing or any investigation made by or on behalf of any party,
shall continue in full force and effect.

8.12

No Presumption

The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favouring or disfavouring
either Party by virtue of the authorship of any provision of this Agreement or
the payment of any legal services associated therewith.

8.13

Language

The Parties confirm that it is their wish that this Agreement, as well as any
other documents relating to this Agreement, including Notices, Schedules,
Exhibits and authorizations, have been and shall be drawn up in the English
language only. Les Parties aux présentes confirment leur volonté que cette
convention, de même que tous les documents, y compris tous avis, annexes et
autorisations s’y rattachant, soient rédigés en anglais seulement.

8.14

Execution by Electronic Transmission

The signature of any of the Parties may be evidenced by a facsimile, scanned
email or internet transmission copy of this Agreement bearing such signature.

8.15

Counterparts

This Agreement may be signed in one or more counterparts, each of which so
signed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument. Notwithstanding the date of execution or
transmission of any counterpart, each counterpart shall be deemed to have the
effective date first written above.

[SIGNATURE PAGES TO IMMEDIATELY FOLLOW]

--------------------------------------------------------------------------------

[exhibi1.jpg]


--------------------------------------------------------------------------------